RABINOWITZ, Justice,
concurring.
I disagree with the court’s conclusion that justices and judges do not commence new “terms of office” for purposes of article IV, section 13 upon gaining the electorate’s approval in a retention election. Thus, I would hold that article IV, section 13 does not compel the use of the word “appointed” in AS 22.25.011.
My reasons for disagreeing with the court’s holding that the phrase “terms of office,” as used in article IV, section 13, refers to the periods which a justice or judge is entitled to hold office are as follows:
In Buckalew v. Holloway, 604 P.2d 240 (Alaska 1979), we said in part:
Article IV, section 6 specifies the “terms” of the justices and judges of the supreme and superior courts:
Each supreme court justice and superior court judge shall, in the manner provided by law, be subject to approval or rejection on a nonpartisan ballot at the first general election held more than three years after his appointment. Thereafter, each supreme court justice shall be subject to approval or rejection in a like manner every tenth year, and each superior court judge, every sixth year.
The “terms” thus delineated constituted a rejection of the federal judicial system, in *1186which federal judges serve no “term”, but remain in office for life unless impeached. The framers of the Alaska Constitution expressly sought a system in which justices and judges would be accountable for their performance in office.
604 P.2d at 244 (footnote omitted).
In my view, this language supports Judge Johnstone’s contention that the Buckalew court'concluded that judicial terms delineated by article IV last from one retention election to the next. The rejection of the federal scheme essentially repudiated a system in which it was presumed that a judge sat on the bench indefinitely once appointed. Furthermore, a judge had a right to stay on the bench for life unless impeached. Alaska adopted a compromise between “elective” and “appointive” methods of selection of the judiciary, creating a system in which a judge has a right to remain on the bench only until the next retention election, barring impeachment. Thus, he has a definite “term of office,” which may be renewed but is not his by right thereafter. Cases interpreting constitutional clauses limiting the power of the legislature to alter official salaries during a “term of office” almost unanimously construe “term” to refer to the period during which an officer occupies his position by right.1
The conclusion that judges and justices serve a single term during their tenure on the bench is belied by the words of George McLaughlin, Chairman of the Constitutional Judicial Committee. After explaining the rationale for the proposed article IV compromise between “appointive” and “elective” judicial systems, he set out the scheme for retention elections:
I might carry on a bit and point out what happens in terms after the governor does appoint from the list presented to him as under the Missouri Plan. Roughly, three and one-half or four years later, the judge is required, every judge without exception, is required to go on the ballot for approval by the voters. Does he have to spend any money? No sir. What is the requirement? The only requirement on a nonpartisan ballot could be, “Shall Judge ‘Blank’ be retained in office?” The Missouri Plan provides and the New Jersey Plan in substance provides (my figures are rough), that roughly a year and one-half after appointment the judge will be put on the ballot to determine whether or not the public desires to retain him. It was the view of the Committee that in order to attract good men to become candidates, the only way we could assure the attraction of good candidates was to assure them they would be in office at least for a period of three and one-half years.
1 Proceedings of the Constitutional Convention 585-86 (emphasis added).
In discussing particularities, he again referred to the interval between retention elections as a “term”:
As I presume, the question is, why did we determine that the judges of the su-
*1187preme court should serve ten years. I personally voted for twelve. The Committee decided that ten was the average, and the Committee when it decided that ten was the average, followed the recommendation of the conference of the Chief Justices of the United States, at which they recommended that the term of judges of the appellate courts be not less than ten years. In fact, as I say, I reduced it two years, and Mr. Robertson decreased his an intangible amount, from lifetime to ten years. As the practice is in other courts, that is those which have revised their judiciary article in recent years, California, the supreme court has a term of twelve years. All justices of the supreme court, district court — that is the intermediate appellate courts — is twelve years, and the superior court, which is the trial court, is six years. In New Jersey, the supreme court judges hold for seven years .... It is the feeling of the Committee, because of the selective process, that is, screening for initial appointment and the fact that four years thereafter, every judge, that is, a maximum of four years, every supreme court judge and every superior court judge would be up for re-election, that there would be enough of a public control over them that long terms would be more desireable.
Id. at 611-12 (emphasis added).
Delegate Victor Rivers, also used “term” to refer to that interval:
Now we ask that the judge sit inviolate in that position for ten years. If he is a good judge, a fair and just judge, it is my opinion that he should have no fear in going before the electorate, because it has been my observation that a man who sticks to his principles and does not compromise principles with expediency and is generally known to be honest will even be elected and re-elected to political office. Six years is a term for which we elect a senator.
Id. at 613 (emphasis added). From these excerpts, it is clear that the framers conceived of the “terms” of judges and justices enduring until the electorate expressed its opinion at scheduled retention elections.
Despite my conclusion that article IV, section 13, does not furnish justification for the use of “appointed” in AS 22.25.011, I concur in the court’s holding that the statute “passes muster under equal protection.”
Article XII, section 7 of the Alaska Constitution provides:
Membership in employee retirement systems of the State or its political subdivisions shall constitute a contractual relationship. Accrued benefits ... shall not be diminished or impaired, (emphasis added)
In my view, the existence of this constitutional provision justifies the use of the word “appointed” in AS 22.25.011. For under the provisions of article XII, section 7, justices and judges appointed on or before July 1, 1978, are constitutionally entitled to receive benefits under the non-contribution retirement system established prior to the enactment of AS 22.25.011. Thus the legislature is precluded from requiring such judges to contribute toward their retirement benefits even when they commence new “terms of office.”
In State v. Allen, 625 P.2d 844 (Alaska 1981), we considered whether officials who were participating in the Elected Public Officers Retirement System (EPORS) at the time of its repeal by referendum, but who were not then entitled to benefits, would be entitled to benefits under that system upon retirement. Although the system had remained in effect for only 9½ months, this court concluded, on the strength of article XII, section 7, that they would. In reaching this holding we further concluded that “rights accrued by [public officials] under EPORS were not subject to any implied condition subsequent to repeal by the electorate and that those rights remain fully enforceable.”2
In Hammond v. Hoffbeck, 627 P.2d 1052 (Alaska 1981), we again addressed the requirements of article XII, section 7. The issue was the validity of certain amend*1188ments to Public Employees Retirement System [PERS] which reduced disability and death benefits. We held that an employee’s rights in a system such as PERS vest upon employment and enrollment in the system, rather than at the time an employee became eligible for benefits. We further held the amendments unconstitutional as to those employees which had been hired prior to the amendments and who did not elect to be covered by the system as amended.3
In my view, State v. Allen and Hammond v. Hoffbeck preclude the legislature from requiring the members of the judiciary appointed on or before July 1, 1978, from contributing toward their retirement benefits, absent some offsetting comparable new advantage.4 Therefore, I concur with the court’s holding that the superior court erred in ruling AS 22.25.011 unconstitutional on equal protection grounds.

. See the following cases construing “term” as used in constitutional clauses prohibiting decreases or increases in compensation during the terms of office of designated officials. Bayfey v. Garrison, 190 Cal. 690, 214 P. 871 (Cal.1923):
“ ‘The general rule, however, seems to be that this constitutional prohibition against changing the salary of a public officer during his term of office applies only to officers who have a fixed and definite term, and does not apply to appointive officers, who hold only at the pleasure of the appointing power.’ ”
214 P. at 872, quoting 37 L.R.A.(N.S.) 389. Kratzer v. Commonwealth, 228 Ky. 684, 15 S.W.2d 473 (Ky.App.1929):
As applied to office the word “term” speaks with reference to the office itself, and not to the tenure of the incumbent .... It means the fixed period of time during which an officer or appointee is entitled to hold the office, perform its functions, enjoy its privileges and emoluments.
15 S.W.2d at 474-75 (citation omitted). State v. Board of Commissioners, 29 N.M. 209, 222 P. 654 (N.M.1924):
It has been many times held that such a provision does not apply to an office held during the pleasure of and subject to removal of the appointing power .... This is due to the fact that such persons have no “term of office” within the intendment of such constitutional provision. To come within its terms an office must have a fixed and definite tenure of office.
222 P. at 655.


. See Allen, 625 P.2d at 849.


. See Hammond, 627 P.2d at 1055-57, 1059.


. In Hammond, we said that article XII, section 7 “does not preclude modifications of the system; [it] does, however, require that any changes in the system that operate to a given employee’s disadvantage must be offset by comparable new advantages to that employee.” 627 P.2d at 1059.